 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee xX
UNITED STATES OF AMERICA
STIPULATED
-V.- PROTECTIVE ORDER

ZACHARY CLARK, 20 Cr. 76 (NRB)

a/k/a “Umar Kabir,” :

a/k/a “Umar Shishani,”

a/k/a “Abu Talha,”

Defendant. :

a a x

NAOMI REICE BUCHWALD, District Judge:

WHEREAS ZACHARY CLARK, a/k/a “Umar Kabir, “a/k/a ““Umar Shishani,” a/k/a “Abu
Talha,” the defendant, has sought from the Government access to certain materials that are
discoverable pursuant to Rule 16 of the Federal Rules of Criminal Procedure (“Rule 16”), which,
if disseminated to third parties, could, among other things, implicate the safety of others and
impede ongoing investigations (the “Protected Materials”);

WHEREAS, the Government desires to protect the safety of others and ongoing
investigations disclosed in the Protected Materials; and

WHEREAS, in the interest of expediting the discovery process, ZACHARY
CLARK, a/k/a “Umar Kabir, “a/k/a “Umar Shishani,” a/k/a “Abu Talha,” the defendant, by his
attorney, Jonathan Marvinny, Esq., consent to the entry of this Order;

NOW, THEREFORE, IT IS HEREBY ORDERED:

l. The Protected Materials shall be used by the defendant, his counsel, and his
counsel’s agents only for purposes of defending the charges, in connection with sentencing, and

pursuing any appeals in this criminal action. To the extent the Protected Materials are shown to

 

 
additional persons consistent with the terms set forth below, those additional persons may use the
Protected Materials only in connection with this criminal action.
2. The Government shall identify to defense counsel all items that are to be
afforded protected status as Protected Materials pursuant to this Protective Order.
3. The Protected Materials and the information and identities contained or
disclosed therein:
(a) Shall be used by the defendant or his counsel only for purposes of
this action;
(b) Shall not be disclosed in any form by the defendant or his counsel
except as set forth in paragraph 3(c) below;
(c) May be disclosed only by the defendant’s counsel and only to the
following persons (hereinafter “Designated Persons”):

(i) associate counsel or investigative, secretarial, clerical,
paralegal and student personnel employed full-time or part-
time by the defendant’s attorneys;

(ii) independent expert witnesses, investigators, or advisors
retained by the defendant in connection with this action; and

(iii) such other persons as hereafter may be authorized by the
Court upon such motion by the defendant; and
(d) Shall be returned to the Government following the conclusion of this
case.
4. The defendant and his counsel shall provide a copy of this Protective Order

to Designated Persons to whom the Protected Materials are disclosed pursuant to paragraphs

 
3(c)(i), (ii) and (iii). Designated Persons shall be subject to the terms of this Order.

5. Nothing in this Order shall preclude the Government from seeking a further
protective order pursuant to Section 3 of the Classified Information Procedures Act, 18 U.S.C.
App. 3 § 3, to protect against disclosure in this case of any classified information disclosed by the
Government.

6. The provisions of this Order shall not be construed as preventing the
disclosure of any information in any motion, hearing, trial, or sentencing proceeding held in this
action or to any judge or magistrate of this Court in connection with the above-captioned matter.

AGREED AND CONSENTED TO:

J ore Marviphy, Esq. Date
Attgrney for the defendant

 

 

 

ou
Date

SO ORDERED:
HONORABLE NAOMI REICE BUCHWALD Date

United States District Judge
Southern District of New York

 
